DETAILED ACTION
Applicant’s response, filed 07 Jan. 2021 and 2 Feb. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 Feb. 2021 has been entered.

Status of Claims
Claims 4-6 are cancelled.
Claims 1-3 and 7 are pending.
Claims 1-3 and 7 are rejected.

Claim Interpretation
Independent claim 1 recites “biological data”, which is discussed in [0031]. The term is interpreted to be any data that can potentially be correlated with a biological or genetic condition.
Independent claim 1 recites “data mining’, which is discussed in [0032]. The term is being interpreted to mean any method for selecting patterns according to statistical significance.
Claim Rejections - 35 USC § 112(a)
The rejection of claim 6 under 35 U.S.C. 112(a) in the Office action mailed 30 Oct. 2020 has been withdrawn in view of the cancellation of this claim received 7 Jan. 2021.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3 and 7 under 35 U.S.C. 112(b) in the Office action mailed 30 Oct. 2020 has been withdrawn in view of claim amendments received 07 Jan. 2021.
The rejection of claim 6 under 35 U.S.C. 112(b) in the Office action mailed 30 Oct. 2020 has been withdrawn in view of the cancellation of this claim received 7 Jan. 2021.

Claim Rejections - 35 USC § 101
The rejection of claim 6 under 35 U.S.C. 101 in the Office action mailed 30 Oct. 2020 has been withdrawn in view of the cancellation of this claim received 7 Jan. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for generating a list of genetic variants. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
using data mining to generate a plurality of data patterns, each data pattern comprising a subset of the genetic and biological data, each data pattern associated with a list of subjects of the one or more subjects that share the respective data pattern;
determining redescription distances between each of the plurality of data patterns, wherein the redescription distances are based upon a dissimilarity between the lists of subjects indicated by each data pattern in the plurality of data patterns;  
generating redescription clusters of the data patterns by applying single-linkage agglomerative binary clustering to the redescription distances;
generating computational homology filtrations from the redescription distances by using a topological data analysis;
generating homology groups comprising homology group elements based upon the computational homology filtrations; 
applying linear discriminant analysis (LDA) on the homology groups alone to generate a genetic variant list comprising a single nucleotide polymorphism (SNP) 
conducting a genome wide association study (GWAS on the genetic and biological data to generate a GWAS-SNP combination list;
comparing the GWAS-SNP combination list to the SNP combination of the genetic variant list; and
generating, based on the comparison, a refined genetic list comprising a subset of the genetic variant list that is also included in the GWAS-SNP combination list.
The identified claim limitations fall into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. Data mining genetic and biological data to generate data patterns amounts to a mere analysis of data to identify patterns, which can be practically performed in the mind. Furthermore, analyzing dissimilarities between the subjects of each data pattern to determine redescription distances involves the comparison of two data sets and calculating a distance (e.g. by subtraction), which can be practically performed in the mind. Clustering data patterns by applying binary clustering to the distances involves iteratively clustering the objects to minimize the distance between groups, which amounts to a mere analysis of data. Using topological data analysis and generating homology groups based upon homology filtrations involves analyzing a set of points in space (e.g. separated by distances), creating complexes based on these points, and analyzing the persistence of the complexes within a varying radius from the points; calculating distances between points, drawing complexes based on these distances, and analyzing how the complexes change as the radius from the points changes, can be practically performed in the 
Furthermore, the steps of determining redescription distances, applying single-linkage agglomerative binary clustering to the redescription distances to generate redescription clusters, using a topological data analysis to generate computational homology filtrations, and applying LDA on the homology groups by using SVD based on a principal component analysis prior to applying the LDA recite mathematical concepts. Specifically, determining redescription distances and applying binary clustering requires calculating distances between pairs of data points and iteratively calculating distances between sets of observations during clustering, each which amounts to a textual equivalent to performing mathematical calculations (e.g. subtraction). Furthermore, using a topological data analysis involves analyzing the topology of a set of data points by utilizing distances between a set of points and analyzing how a complex of these points change based on changing a distance threshold, which represents a mathematical relationship. Last, recoding a computation space with SVD based on PCA and applying LDA on the homology groups requires performing matrix factorization, calculating eigenvalues and eigenvectors, and 
Dependent claims 2-3 and 7 further recite an abstract idea. Claims 2-3 further limit the genetic variant list to comprise a gene-gene combination or a gene-environment combination, and therefore are part of the mental process identified above. Claim 7 further recites the mental process of generating the genetic variant list to comprise a list of variants having a statistical significance greater than a predetermined threshold. Therefore, claims 1-3 and 7 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-3 and 7 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
receiving genetic and biological data for one or more subjects; and
a processor.
Receiving data and a processor are generic computer components and/or functions which do not integrate the recited judicial exception into a practical application or improve the functioning of a computer. Furthermore the step of receiving data only serves to collect data for use by the abstract idea, which amounts to necessary data gathering and is not a practical application of the recited judicial exception. See MPEP 2106.05(g). 
Therefore, the additionally recited elements amount to mere instructions to apply an exception on a generic computer and, as such, the claims as a whole do no integrate the abstract idea into [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-3 and 7 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
receiving genetic and biological data for one or more subjects; and
a processor.
The additional elements of receiving data (i.e. data input) and a processor are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant’s arguments filed 07 Jan. 2021 with regard to 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the Office action agrees with Applicant that conducting a genome wide association study is not considered a mental process, however, this is contradicted by additional arguments that “the claims only require receiving genetic and biological data’, and does not require a large volume of data” (Applicant’s remarks at pg. 6, para. 4-5). 
This argument is not persuasive because the step of conducting a GWAS is considered a mental process. After further consideration, the step of conducting a genome wide association study involves analyzing the presence of SNPs across individuals with various phenotypes to determine SNPs that are associated with particular phenotypes, which amounts to a mere analysis of data. As discussed above, because the step of conducting a genome wide association study is recited at a high level of generality, the broadest reasonable interpretation of the claim encompasses these mental evaluations and judgments. While the limitation may require the use of a physical aid to track the genome-wide set of variants, the use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. See MPEP 2106.04(a)(2) B. Therefore, while the limitation may require the analysis of a large set of data, this does not change the mental nature of determining the presence of over-represented SNPs in various phenotypes, such that the limitation could not be practically performed in the mind. 

Applicant remarks that the Office action states that although the claims recite the additional element of performing GWAS, such an improvement achieved by performing PCA, SVD, and LDA is independent of the step of performing GWAS, and that the Office action does not appreciate that the GWAS data is not simply computed independently from the SNP combination list, and is instead directly used with the SNP combination list to generate the redefined genetic list (i.e. the final outcome of the platform) (Applicant's remarks at pg. 6, para. 5).
This argument is not persuasive because the step of performing GWAS recites a mental process. Furthermore, in the Office action mailed 30 Oct. 2020 at para. [041]-[042] it was stated that the "an improvement achieved by performing PCA, SVD, and LDA is independent of the step of performing a genome-wide association study" in response to Applicant's arguments that performing LDA to identify a subset of discriminating SNPs improves GWAS assessments by facilitating discriminant approaches that would otherwise be precluded because of large volumes of input data. While Applicant is correct that the GWAS-SNP combination list generated by the GWAS step is used with the genetic variant list from the LDA step to generate a refined genetic list, the GWAS and LDA steps are performed independently and generate separate variant lists (e.g. the GWAS-SNP combination list and the genetic variant list). Therefore, performing LDA to identify discriminating SNPs (i.e. the genetic variant list) does not affect or influence the step of performing GWAS, which is separately used to generate the GWAS-SNP combination list; accordingly, performing LDA does not improve GWAS assessments. Furthermore, even if the performing LDA improves GWAS assessments, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. 

Applicant remarks that providing a platform for identifying genetic variants and genome-wide assessments that facilitates discriminant approaches that would otherwise be precluded because of the large volumes of input data involved offers a technical improvement over currently available 
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not require large volumes of input data or that the received genetic data is whole-genome data. The claims only recite "receiving genetic and biological data for one or more subjects", but do not require that the genetic and biological data is a large volume of data and/or genome-wide data. While the claims do recite "conducting a genome wide association study (GWAS) on the genetic and biological data", this step is independent of the step of performing linear discriminant analysis, as discussed above; accordingly, performing discriminant approaches does not affect or improve genome-wide association studies. Furthermore, an improvement in the abstract idea itself is not an improvement in technology. See MPEP 2106.05(a) II. In addition, the judicial exception alone cannot provide the improvement. Instead, the improvement can be provided by or reflected in one or more additional elements or by the additional elements in combination with the recited judicial exception. In this case, improving the identification of genetic variants by allowing discriminant approaches that would otherwise be precluded because of large volumes of input data amounts to an improved abstract idea (i.e. improved identification of genetic variants by discriminant analysis). Therefore, the claims do not ingrate the recited judicial exception into the practical application of an improvement to technology.
Claim Rejections - 35 USC § 103
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Platt (Characterizing redescriptions using persistent homology to isolate genetic pathways contributing to pathogenesis, 2016 Jan. 11, BMC Systems Biology, 10(Suppl1):10, pages 107 to 119) in view of Waltman (Interpreter of maladies: redescription mining applied to biomedical data analysis, 2006, Pharmacogenomics, 7(3), pages 503 to 509), Maroco (Data mining methods in the prediction of Dementia: A real-data comparison of the accuracy, sensitivity, and specificity of linear 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Platt (Characterizing redescriptions using persistent homology to isolate genetic pathways contributing to pathogenesis, 2016 Jan. 11, BMC Systems Biology, 10(Suppl1):10, pages 107 to 119; previously cited) in view of Waltman (Interpreter of maladies: redescription mining applied to biomedical data analysis, 2006, Pharmacogenomics, 7(3), pages 503 to 509; previously cited), Maroco (Data mining methods in the prediction of Dementia: A real-data comparison of the accuracy, sensitivity, and specificity of linear discriminant analysis, logistic regression, neural networks, support vector machines, classifications trees and random forests, 2011, BMC Research Notes, 4(299), pages 1 to 14; previously cited), Fang et al. (Psoriasis prediction from genome-wide SNP profiles, 2011, BMC Dermatology, 11(1), pg. 1-8; previously cited), Yang et al. (Why can LDA be performed in PCA transformed space, 2003, Pattern Recognition, 36, pages 563-566; previously), and Ding (PCA, SVD, and LDA, 2015, pg. 1-15). This rejection is previously recited.
Regarding claim 1, Platt shows a method for identifying SNPs comprising the following steps (Abstract):
Platt shows sequencing DNA extracted from sample blood patients (i.e. receiving genetic data) and recording information from medical charts (i.e. receiving biological data) for one or more subjects (pg. 115, col. 1, para. 2 and col. 2, para. 1).
Platt shows using hierarchical 2-way clustering (i.e. data mining) to generate data patterns based on clinical variables (pg. 115, col. 2, para. 4; pg. 117, col. 1, para. 1-5; Figure 1), wherein each data pattern necessarily comprises a subset of the clinical data, and each data pattern associated with a list of subjects that share the respective data pattern (pg. 117, col. 1, para. 3; e.g. subjects S(r) matching a pattern r).
Platt shows computing (i.e. determining) Jaccard distances (i.e. redescription distance) between each of the data patterns in order to construct redescriptions, wherein the redescription distances are computed as (i.e. based upon) dissimilarities between the list of enrollees (i.e. subjects) indicated for each pattern (pg. 117, col. 1, para. 6 to col. 2, para. 1-2).
Platt shows generating clusters, or "fuzzy redescriptions", (i.e. redescription clusters) of the data patterns by using assignment of nearest neighbors by the Jaccard distance according to single linkage hierarchical clustering (pg. 109, col. 1, para. 3), to yield pairwise connectivity (i.e. single linkage agglomerative binary clustering) (pg. 117, col. 2, para. 1; Figure 3- binary cluster tree).
Platt shows generating a homology filtration, based on the Jaccard distances (i.e. redescription distances) (pg. 118, col. 1, para. 2), in a homology computation by constructing Vietoris-Rips complexes (i.e. topological data analysis) (Abstract).
Platt shows generating sets of surfaces that form the homology (i.e. homology groups), where a set necessarily comprises elements (i.e. homology group elements), based upon the homology filtration (pg. 118, col. 1, para. 1-2 to col. 2, para. 1).
Platt shows applying logistic regression (i.e. discriminant analysis) to composite phenotypes identified by patterns comprising the topological features (i.e. on the homology groups alone) (Abstract; pg. 108, col. 2, para. 3, e.g. patterns are vertices in the vietoris-rips complex; pg. 112, col. 2, para. 2) to generate a list of single nucleotide polymorphisms (SNPs) (i.e. a genetic variant list) (Table 3, e.g. pattern p-values).
Platt shows conducting a genome wide association study (GWAS) to generate a list of SNPs (i.e. a GWAS-SNP combination list) (Table 2; pg. 108, col. 1, para. 1 and col. 2, para. 4; pg. 109, col. 2, para. 4; pg. 114, col. 2, para. 2).
Platt shows contrasting (i.e. comparing) the list of SNPS identified through the multi-test method (i.e. the genetic variant list) (Table 3) to the SNPs generate using standard GWAS (Abstract; Table 2; pg. 113, col. 2, para. 2; pg. 114, col. 1, para. 1-2; pg. 119, col. 2, para. 2).
Platt shows that 18 identified SNPs appeared in combinations supported in composite combinations (i.e. a subset of the genetic variant list that is also included in the GWAS-SNP combination list) (Abstract).
Regarding claim 2, Platt shows a list of genetic variants that includes a combination of RAAS gene SNPs (a gene-gene combination) generated by the discriminant analysis (logistic regression) (Table 1, Table 3).
Regarding claim 7, Platt shows the genetic variant list comprises a list of SNPs with a p-value lower than a predetermined p-value threshold (Table 3; pg. 118, col. 2, para. 2 to pg. 119, col. 1, para. 1).

Platt does not show the following limitations:
Regarding claim 1, Platt does not explicitly show that the clinical data used to generate data patterns by data mining includes both the genetic and biological data. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Waltman et al. 
Further regarding claim 1, Platt does not explicitly show a processor for performing the method. However, Platt suggests the use of a computer readable storage medium and processor, as claimed, by teaching that computation was used to generate patterns and redescriptions, and JavaPlex was used to compute the homologies (pg. 108, col. 2, para. 3), which is software (pg. 119, col. 2, Reference 10). 
Further regarding claim 1, Platt does not explicitly show using linear discriminant analysis to generate the genetic variant list that maximizes a number of distinct linear combinations of genetic markers between groups identified by the homology group elements and the redescription clusters while minimizing the number of distinct linear combinations of genetic markers within each respective group. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Maroco.
Further regarding claim 1, Platt does not show the LDA comprises a singular value decomposition (SVD) based on a principal component analysis (PCA) with the compound phenotypes to reduce 
Further regarding claim 1, Platt does not explicitly show generating a refined genetic list comprising the subset of the genetic variant list that is also included in the GWAS-SNP combination list. However, Platt shows that 18 SNPs were common in the genetic variant list and the GWAS-SNP combination list, as discussed above, which suggests generating a refined genetic list comprising the common SNPs. Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Maroco.
Regarding claim 1, Waltman shows a method for redescription mining applied to biomedical data analysis which includes that the descriptions (i.e. data patterns) can include co-occurrences of multiple clinical criteria (i.e. biological data) and differentially-expressed clusters of genes (i.e. genetic data) (pg. 504, col. 2, para. 2; pg. 505 col. 1, para. 1; pg. 505 Col 2 para. 2).
Regarding claim 1, Maroco shows a data mining method for classification using Fisher’s Linear Discriminant Analysis which includes minimizing the ratio of the variance within the groups to the ratio of the variance between the groups (Abstract; pg. 2, col. 2, para. 3-5). Maroco et al. further shows that linear discriminant analysis ranked first when taking into account sensitivity, specificity and overall classification accuracy compared to other classifiers (Abstract).
Regarding claim 1
Regarding claim 1, Yang et al. overviews the classification framework of PCA plus LDA (Abstract) and shows that that traditional LDA faces difficulties for high-dimensional and small sample size data, and to avoid these difficulties, PCA can be used for dimensionality reduction prior to the application of LDA (i.e. decoding the LDA computation space using PCA) (pg. 563, col. 1, para. 1-2).  Furthermore, Waltman specifically discloses that overfitting is a problem for biomedical data when an increased dimension is not compensated for by increased sample size (pg. 507, col. 2, para. 4 to pg. 508, col. 1, para. 1), and Maroco et al. also discloses that a relatively small sample size is typical of most biomedical experiment results (pg. 11, col. 2, para. 1)
Regarding claim 1, While Yang et al. does not disclosed that the LDA computation space is recoded using a SVD based on a PCA, Ding overviews PCA, SVD, and LDA, and shows that PCA is often performed via singular value decomposition (i.e. a SVD based on PCA) because forming XTX would not be required (pg. 1 and 7).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by Platt to have used a processor to perform the method, as claimed, because one of ordinary skill in the art would recognize that using JavaPlex software, as shown by Platt et al. (pg. 108, col. 2, para. 3; pg. 119, col. 2, Reference 10), requires a processor for running the software. The motivation would have been the predictable use of known prior art elements. Furthermore, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.
It would have been further prima facie obvious to have modified the method taught by Platt to have used data mining to generate the data patterns from both genetic and biological data, as shown by Waltman (pg. 504, col. 2, para. 2; pg. 505 col. 1, para. 1; pg. 505 Col 2 para. 2). The motivation would have been to use description mining to detect associations between the data patterns of the genetic and biological data and differentiate between diseased patients and normal subjects, as shown by Waltman (pg. 504, col. 2, para. 2). This modification would have a 
It would have been further prima facie obvious to have modified the discriminant analysis of Platt to have used Fisher’s Linear Discriminant analysis, which would necessarily result in a genetic variant list that maximizes a number of distinct linear combinations of genetic markers between groups and minimize the number of distinct linear combinations of genetic markers within each respective group (i.e. minimize the ratio of the variance within the groups to the ratio of the variance between the groups), as shown by Maroco (Abstract; pg. 2, col. 2, para. 3-5). The motivation would have been to use a sensitive, specific, and accurate classification method, as shown by Maroco (Abstract). This modification would have a reasonable expectation of success because both Platt and Maroco teach data mining methods for classifying clinical data, and one of ordinary skill in the art would be able to substitute one type of discriminant analysis for another.
It would have been further prima facie obvious to have modified the LDA of Maroco et al. to have comprised a PCA analysis, as shown by Yang et al. (pg. 563, col. 1, para. 1-2). The motivation would have been to avoid difficulties in high-dimensional and small sample size data, as shown by Yang et al. (pg. 563, col. 1, para. 1-2), which is applicable to genetic data, as shown by Waltman et al. (pg. 507, col. 2, para. 4 to pg. 508, col. 1, para. 1) and Maroco et al. (pg. 11, col. 2, para. 1). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be able to substitute one known LDA method for another and because genetic data is high dimensional (Platt: Fig. 1).
It would have been further prima facie obvious to have modified the PCA plus LDA method of Yang et al. to have included an SVD based on PCA, as shown by Ding et al. (pg. 1 and 7). The motivation would have been to avoid forming XT
It would have been further prima facie obvious to have modified the method shown by Platt to have generated a refined genetic list comprising a subset of SNPs identified by a discriminant analysis which are included in a GWAS study, as shown by Fang et al. (pg. 3, col. 1, para. 3; pg. 5, col. 1, para. 1; Table 2). The motivation would have been to generate an optimal subset of SNPs from a GWAS study to be used for feature selection, as shown by Fang et al. (pg. 1, col. 2, para. 1-2) This modification would have had a reasonable expectation of success because Platt et al. already suggests identifying a subset of genes that were identified by both GWAS and LDA, as discussed above.
Furthermore, by generating a subset of optimal SNPs using LDA from SNPs obtained from a GWAS study, Fang et al. shows generating a list of SNPs comprising the intersection of SNPs identified through LDA and GWAS. Similarly, the claims recite generating a list of an intersection of SNPs identified through LDA and GWAS. Therefore, separately generating a genetic variant list through LDA and then generating a refined genetic list based on comparing the genetic variant list to SNPs identified through GWAS (i.e. a GWAS-SNP combination list) is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to performing LDA on SNPs identified through GWAS to generate the refined genetic list comprising the intersection of SNPs using both methods, as shown by Fang et al. (pg. 3, col. 1, para. 3; pg. 5, col. 1, para. 1; Table 2). Therefore, using LDA to filter SNPs identified by GWAS to identify a subset of SNPs (i.e. a refined genetic variant list) would perform equally as well in generating a refined genetic variant list, and such a modification fails to patentably distinguish over Fang et al. Therefore, the invention is prima facie obvious.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Waltman, Maroco, Fang et al., Yang et al., and Ding as applied to claim 1 above, and further in view of Tsai (Atherosclerosis, 203, pages 249 to 256, Pub. Date: 2009; previously cited). This rejection is previously recited.
Regarding claim 2, Platt shows a list of genetic variants that includes a combination of RAAS gene SNPs (a gene-gene combination) generated by the discriminant analysis (logistic regression) (Table 1, Table 3), as discussed above. Furthermore, this limitation was known in the art before the effective filing date as shown by Tsai et al.
Regarding claim 3, Platt in view of Waltman, Maroco, Fang et al., Yang et al., and Ding as applied to claim 1 above, does not show the genetic variant list comprises a gene-environment combination. However this limitation was known in the art before the effective filing date as shown by Tsai et al.
Regarding claims 2-3, Tsai show a method for evaluation SNPs associated with a disease that includes performing linear regression (discriminant analysis) (Abstract; pg. 250, col. 2, para. 5) to generate a gene-environment combination (Table 2; pg. 252, col. 1, para. 1-2). Tsai further show that there are significant gene-gene interactions within the RAS genes on the risk of coronary artery disease (CAD) (pg. 255, col. 1, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the product and system made obvious by Platt in view of Waltman, Maroco, Fang et al., Yang et al., and Ding as applied to claim 1 above, to have used discriminant analysis to generate a genetic variant list comprising a gene-gene combination or gene-environment combination, as shown by Tsai (Table 2; pg. 252, col. 1, para. 1-2), because gene-gene or gene-environment interactions can cause the effect of a genetic variant to be heterogeneous in different subgroups (pg. 255, col. 1, para. 1), as shown by Tsai. This modification would have a reasonable expectation of success because both Platt and Tsai teach using discriminant analysis to identify genes or environmental factors associated with Coronary Artery Disease. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 07 Jan. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the Office action acknowledges that Platt alone fails to teach or fairly suggest at least “the LDA comprises a singular value decomposition (SVD) based on a principal component analysis (PCA) with the compound phenotypes to reduce an LDA computation size”, and instead Yang and Ding are relied upon for this teaching (Applicant’s remarks at pg. 8 para. 3-4). Applicant further remarks that Yang is specifically address to solving two problems specific to high-dimensional, small sample size data sets that do not occur in genomic evaluations of large genetic data spaces, and one of ordinary skill in the art would not have been motivated to apply Yang’s solution for high-dimensional, small sample size data sets to the genomic data relevant to Platt, and further remarks that hindsight reasoning is being applied (Applicant’s remarks at pg.9, para. 2).
This argument is not persuasive. While Yang et al. does provide an example of performing PCA prior to LDA using face image data, Yang discloses that these methods are useful for high-dimensional and small sample size data (pg. 563, col. 1, para. 1), which is not unique to face recognition and is also applicable to genetic data. For example, Waltman specifically discloses that overfitting is a problem for biomedical data when an increased dimension is not compensated for by increased sample size (pg. 507, col. 2, para. 4 to pg. 508, col. 1, para. 1). Furthermore, Maroco et al. also discloses that a relatively small sample size is typical of most biomedical experiment results (pg. 11, col. 2, para. 1), while Platt shows that genetic data is high-dimension data (fig. 1). Therefore, one of ordinary skill in the art would have been motivation to use the method shown by Yang et al of performing PCA plus LDA (Abstract) to avoid difficulties in high-dimensional and small sample size data, as shown by Yang et al. (pg. 563, col. 1, para. 1-2), which is applicable to genetic data, as shown by Waltman et l. (pg. 507, col. 2, para. 4 to pg. 508, col. 1, para. 1) and Maroco et al. (pg. 11, col. 2, para. 1).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation for modifying the method of Platt et al. with the method of Yang et al. is provided by Yang et al., Waltman et al, and Maroco et al., and knowledge from Applicant’s specification is not relied upon.

Applicant remarks that conducting PCA for dimensionality reduction of high-dimensionality reduction of high-dimensional, small sample size data is not the same as “applying a linear discriminant analysis (LDA) on the homology groups alone to generate a genetic variant list… wherein an LDA computation space is recoded using a singular value decomposition (SVD) based on a principal component analysis (PCA) prior to applying the LDA on the homology groups”, as currently recited, and in short, Yang is directed to problems such as face recognition having high-dimensional, small sample size data sets and does not fairly contemplate applying LDA on homology groups alone after SVD/PCA recoding (Applicant’s remarks at pg. 9, para. 3).
This argument is not persuasive. First, Platt shows using logistic regression (i.e. discriminant analysis) to generate a list of SNPs (i.e. a genetic variant list) using the homology groups alone (Abstract; pg. 112, col. 2, para. 2, e.g. the patterns comprising the topological features (i.e. the homology groups) are composite phenotypes whose genetic association is explored with logistic regression). While Platt does not show the discriminant analysis is LDA that is recoded using a SVD based on PCA, this is shown by Yang and Ding, and not Yang alone. As discussed, above, Yang et al. shows performing PCA prior to LDA for dimensionality reduction (i.e. recoding the LDA computation space) (pg. 563, col. 1, para. 1). While Yang et al. does not show the PCA  includes 

Applicant remarks that since the dependent claims depend, either directly or indirectly, from Applicant’s amended independent claim 1, the dependent claims are allowable as well (Applicant’s remarks at pg. 9, para. 5 to pg. 10, para. 1).
This argument is not persuasive for the same reasons discussed above for the independent claims.

Double Patenting
The provisional rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 13-17, and 20 of copending Application No. 15/724,377 (reference application) in the Office action mailed 30 Oct. 2020 has been withdrawn in view of the cancellation of this claim received 07 Jan. 2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 14-17, and 20 of copending Application No. 15/724,377 (reference application). This rejection is previously cited.
Reference claims 8 and 15 show the limitations of instant claim 1.
Reference claims 9 and 16 show the limitations of instant claim 2.
Reference claims 10 and 17 show the limitations of instant claim 3.
Reference claims 14 and 20 show the limitation of instant claim 7.
Regarding instant claim 1, the reference claims do not explicitly claim that each step is carried out by a processor. However, reference claim 15 suggests this limitation by showing that the system includes a processor configured to perform the above steps.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by reference claim 15 to use a processor to carry out the steps of the method because processors are well-known, routine, and conventional in the art of bioinformatics. The motivation would have been the predictable use of known prior art elements. Furthermore, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s remarks at pg. 10, para. 2 regarding the double patenting rejection have been fully considered but they do not present any arguments.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631